       Case 2:19-cv-04974-JJT Document 18 Filed 10/07/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Broadcast Music Incorporated, et al.,                No. CV-19-04974-PHX-JJT
10                   Plaintiffs,                          ORDER
11   v.
12   Arlies LLC, et al.,
13                   Defendants.
14
15          After review of the docket, the Court notes that default was entered on
16   September 19, 2019 (Doc. 17). No motion for default judgment has been filed.
17          IT IS HEREBY ORDERED that any Motion for Default Judgment must be filed
18   within 15 days of the date of this order and shall fully address the factors delineated in Eitel
19   v. McCool, as necessary, including: (1) the possibility of prejudice to Plaintiff, (2) the merits
20   of the claims, (3) the sufficiency of the complaint, (4) the amount of money at stake, if any,
21   (5) the possibility of a dispute concerning material facts, (6) whether default was due to
22   excusable neglect, and (7) the policy favoring a decision on the merits. 782 F.2d 1470, 1471-
23   72 (9th Cir. 1986). Any such Motion shall also include an explanation and evidence sufficient
24   to support any calculation of damages. See Geddes v. United Fin. Group, 559 F.2d 557, 560
25   (9th Cir. 1977) (noting that factual allegations of the complaint relating to the amount of
26   damages are not taken as true on a motion for default judgment); Fed. R. Civ. P. 8(b)(2)(6)
27   (“An allegation – other than one relating to the amount of damages – is admitted if a
28   responsive pleading is required and the allegation is not denied.”).
       Case 2:19-cv-04974-JJT Document 18 Filed 10/07/19 Page 2 of 2



 1          IT IS FURTHER ORDERED that if counsel fails to file a Motion for Default
 2   Judgment within 15 days of the date of this Order, the Clerk of Court must, without further
 3   notice, enter a judgment of dismissal without prejudice.
 4          Dated this 7th day of October, 2019.
 5
 6                                         Honorable John J. Tuchi
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
